Citation Nr: 1316326	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  07-30 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO in Chicago, Illinois, which, in pertinent part, denied service connection for PTSD.  As discussed in the Board's January 2010 remand, the Veteran's claim for service connection for PTSD encompasses any acquired psychiatric disorder, and therefore has been recharacterized to reflect this broader scope.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran testified at a September 2009 Travel Board hearing before the undersigned at the Chicago RO.  A transcript of the hearing has been associated with the claims file.

After remanding this claim for further development in January 2010, the Board denied this claim in a January 2011 decision.

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court endorsed a November 2011 joint motion for remand, vacated the January 2011 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion. 

In October 2012 the Board remanded the matter for an addendum opinion to address whether there was clear and unmistakable evidence that the Veteran's psychiatric disorders pre-existed service; and of so, whether there was clear and unmistakable evidence that the pre-existing psychiatric disorders did not increase in severity in service, with consideration of his being involved in a motor vehicle accident in service.  An addendum opinion was subsequently provided in October 2012 that addressed the questions posed in the Board's remand.  The remand has therefore been substantially complied with and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD was not incurred in or aggravated by active service. 

2.  Clear and unmistakable evidence shows that the Veteran's depression existed prior to enlistment and was not permanently aggravated by active service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD and depression, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, letters dated in June 2005 and March 2006 together informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records have been obtained to the extent possible.  Pursuant to the Board's January 2010 remand directives, the AOJ requested the Veteran's VA treatment records from December 1972 to January 1980.  However, in a letter received in May 2010, the Hines VA Medical Center stated that records for this period of time could not be located.  The Veteran was informed of the RO's inability to obtain these records in an August 2010 SSOC. He also had been previously informed of the steps VA would make to substantiate his claim.  Therefore, the requirements of 38 C.F.R. § 3.159(c)(2), (e) have been met.

Further, in its January 2010 remand directives, the Board instructed the RO to request the Veteran to sign a release form authorizing VA to request his treatment records from Mercy Hospital.  Such a letter was sent to the Veteran in April 2010 and in May 2010 the Veteran provided a 21-4142 authorization and consent to release information concerning treatment at the Mercy Hospital from 1988 to 1994.  Thereafter, treatment records from Mercy Hospital dated from 1994 to 1997 were obtained.  Although not all of the records that the Veteran reported from Mercy Hospital were obtained, the Veteran was informed of the records obtained in the SSOC in December 2012 and had the opportunity to respond.  He also had been previously informed of the steps VA would make to substantiate his claim.  Therefore, the requirements of 38 C.F.R. § 3.159(c)(1), (e) have been met.

The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  By the same token, the Board finds that there was substantial compliance with its January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board notes that in a December 2000 VA treatment record, the Veteran reported that he had been diagnosed with PTSD by VA around 1995 or 1998.  While these records are not in the file as they had not been identified by the Veteran in connection with this claim, they were accessed by the psychiatrist who examined the Veteran in March 2010 and discussed in detail by him.  The March 2010 VA examiner was tasked with the responsibility of determining the etiology of the Veteran's psychiatric problems, and presumably reviewed the Veteran's records with this in mind.  He reported that the VA records reflected that the Veteran had a life-long history of depression and had been diagnosed with a personality disorder.  As these records are already effectively in the file via the March 2010 VA examination report and do not establish that the Veteran's mental health issues are related to service, the Board finds no need to remand this claim again to request them.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the RO provided the Veteran with an examination in March 2010 pursuant to the Board's January 2010 remand directive.  In the remand directive, the examiner was asked to address the likelihood that the Veteran had PTSD or another acquired psychiatric disorder related to service.  The Board relied on the March 2010 examination in denying the Veteran's claim in January 2011.  However, the Court later remanded this matter, pursuant to a joint motion for remand.  Specifically, the parties to the joint motion agreed that the Board "did not adequately explain its reliance" on the examiner's finding in the March 2010 VA examination report that the Veteran's pre-existing bipolar disorder and depression were not aggravated by active military service.  In this regard, the parties observed that "the examiner presumed, without explaining, that [the Veteran's] current psychiatric disorder is of the same severity as his pre-existing psychiatric disorder." 

In the examination report, the examiner had stated that "[t]he Veteran's bipolar disorder [and] depression is related to his early developmental years.  It was not worsened by the military and is not etiologically related to his military service." While the examiner adequately explained her rationale for finding that the Veteran did not currently have PTSD, she did not explain the basis for her conclusion that the Veteran's pre-existing bipolar disorder and depression were not aggravated by active service, to include as a result of an in-service motor vehicle accident. 

Thus, the Board remanded the case in October 2012 so that an opinion could be provided to address whether there was clear and unmistakable (i.e. obvious or manifest) evidence that the Veteran's depression and/or bipolar disorder pre-existed active service.  Further, the examiner should state whether it is clear and unmistakable that the Veteran's psychiatric disorders were not aggravated by active service beyond their natural progression.  In this regard, the examiner should discuss the Veteran's psychiatric symptoms as they manifested before, during, and after service, whether his current psychiatric disorder is of the same severity as his pre-existing psychiatric disorder, and whether any worsening of his psychiatric disorder is related to service. Further, the examiner should address the findings in the May and June 2010 VA treatment records, as well as the findings in the August 2012 private examination report, that the Veteran currently has PTSD as a result of the motor vehicle accident during active service.  These findings should be reconciled with the March 2006, July 2007, and March 2010 VA examination reports in which examiners found that the Veteran does not have PTSD. 

Thereafter, a medical opinion was provided in October 2012 that addressed the questions posed in the Board's October 2012 remand.  Specifically the examiner determined that the Veteran did not have PTSD. The examiner also determined that the Veteran's depression clearly and unmistakable pre-existed service and that it clearly and unmistakably was not aggravated beyond the natural progress by service including due to the in-service motor vehicle accident.  As discussed in more detail below, a rationale was provided for the opinion.  The examiner also considered all of the other pertinent medical evidence of record, including the various medical opinions, in making this assessment.

The Board finds that the examination is adequate and sufficiently addressed the Board's questions.  In this regard, the examiner carefully reviewed the claims file, reviewed the previous interviews and examinations of the Veteran, and provided a complete rationale for the opinions stated which is grounded in and consistent with the clinical findings made on examination as well as the evidence of record. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon, 20 Vet. App. at 82; Barr, 21 Vet. App. at 312.  Likewise, the Board finds that there was substantial compliance with its January 2010 remand directives.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

As noted above, in September 2009 the Veteran testified at a Board hearing before the undersigned.  This hearing was conducted in general compliance with Bryant v. Shinseki, 23 Vet. App. 488, 491-93  (2010).  The Veteran has not identified any errors in how the hearing was conducted.  Errors, if any, were non-prejudicial.  See id.; see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122. There is no indication of any outstanding evidence that may have been overlooked.   See Bryant, 23 Vet. App. at 497-98.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 122. 

II.  Service Connection

A.  Veteran's assertions

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Specifically, the Veteran argues that while on active duty he was involved in a car accident in which a fellow service member died and that his current psychiatric problems stem from this event. 

In a September 2005 statement, the Veteran argued that a car accident he was in during service contributed to his PTSD.  He stated that after the accident he became depressed and despondent and was ordered to speak with a psychiatrist on base, who saw the Veteran about four times.  The Veteran found he was unable to focus on orders and simple tasks.  Three months after the accident, he was discharged from active service.  The Veteran stated that he blames himself for the accident. 

A statement by the Veteran's daughter received by VA in November 2006 reflects that the Veteran had told her that the Air Force never questioned his mental health prior to the car accident.  The Veteran's daughter also stated that the Veteran reported to her that for a year after the accident he could not look at a passing car, pass a bridge, or hear a car passing quickly without ducking his head in fear.  The Veteran's daughter stated that she had observed the Veteran "shaking these thoughts from his head."  She stated that the Veteran continued to have a fear of driving and indeed has not been driving cars since 1994, and that he continues to suffer from intrusive thoughts of the accident. 

At the September 2009 Board hearing before the undersigned, the Veteran stated that after the in-service automobile accident, he began seeing a psychiatrist regularly on base.  The Veteran stated that at that time his superiors felt that "something was missing" or that he "was just not functioning right."  When the Veteran was asked whether his superiors had noticed a change in behavior or problems with performance on the job, the Veteran stated that he was issued an Article 15 for being late.  The Veteran further testified that he began seeking treatment at VA in 1974 or 1975 for mental health issues.  As discussed above, VA has been unsuccessful in obtaining VA treatment records from this period of time.  The Veteran stated that in the years after separation he had trouble with relationships and trouble keeping a job which at the time he attributed to alcohol and illegal substance abuse.  The Veteran stated that he used to dream about the automobile accident years earlier but did not anymore.  He stated that he had intrusive thoughts of committing suicide but did not state that he had intrusive thoughts of the automobile accident. 

B.  Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Psychoses are listed as chronic conditions under 38 C.F.R. § 3.309(a).  Therefore, any psychosis diagnosis for the Veteran can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b).  In addition, psychoses may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Psychosis is defined as various types of psychotic disorder, delusional disorder, schizoaffective disorder, schizophreniform, and schizophrenia.  38 C.F.R. § 3.384.

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The Board notes that under an amendment to section 3.304(f), if the claimed in-service stressor is related fear of hostile military or terrorist activity and certain other requirements are met, the claimant's testimony alone may establish the occurrence of the claimed in-service stressor irrespective of whether the claimant engaged in combat with the enemy, as previously required.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843  (July 13, 2010) (amending 38 C.F.R. § 3.304(f)). 

Here, the Veteran's claimed in-service stressor is not related to fear of hostile military or terrorist activity but rather to his involvement in a car accident, the occurrence of which has been established.  Thus, the amendment to section 3.304(f) is not applicable to the present claim. 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.  The Board notes that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a pre-service history of medical problems during inservice clinical examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

In this regard, in order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096   (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-03. 

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C. § 1153; 38 C.F.R. § 3.306  (2012); Wagner, 370 F 3d at 1096.  If this burden is met, then the veteran is not entitled to service connection benefits. Wagner at 1096.  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97   (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995). 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

C.  Pertinent Facts

The Veteran's April 1971 entrance examination is negative for diagnoses or clinical findings relating to a mental health disorder.  The Veteran was found to be psychiatrically normal.  However, in the report of medical history, the Veteran indicated that he had a history of depression or excessive worry as well as an excessive drinking habit. 

A November 1971 service treatment record reflects that the Veteran had been working in the Heat Shop on base and that he expressed marked worries about working with electricity.  He stated that he was afraid he would electrocute or shock himself.  The Veteran was diagnosed with a situational reaction.  There was no evidence of a neurosis or psychosis. 

A June 1972 medical evaluation reflects that the Veteran wanted to be discharged from the Air Force because he felt that "blacks [were] given a hard time" due to discrimination.  It was noted that the Veteran had recently been reprimanded for being absent without leave (AWOL) and for fighting.  It was also noted that the Veteran had been arrested in civilian life on a number of occasions for vagrancy and curfew violations.  On examination, the examiner found no evidence of neurosis, psychosis, or organic brain disease.  The Veteran was diagnosed with a character and behavior disorder and an "inadequate personality." 

A line of duty determination reflects that in July 1972 the Veteran was involved in a car accident and sustained a compound fracture of the arm and minor cuts.  The Veteran was the driver of the vehicle.  Another service member was killed in the accident and two other service members were injured. 

An August 1972 service examination report reflects that the Veteran's psychiatric condition was found to be abnormal based on the interview described in the June 1972 medical evaluation discussed above.  A copy of this medical evaluation was attached to the August 1972 examination report.  It was also noted in this report that that the Veteran reported difficulty sleeping because of an automobile accident involving the death of a friend in which the Veteran was the driver.  The Board finds it clear that this was in reference to the July 1972 automobile accident discussed above. 

An October 1972 service treatment record reflects that discharge had been recommended for the Veteran due to an inadequate personality disorder.  The Veteran separated from service in December 1972. 

Within one year after the Veteran's discharge from the military in August 1972, a June 1973 VA examination report notes that psychiatric evaluation showed that no abnormality was noted.

Private hospital records dated from 1994 to 1998 show the Veteran was admitted on July 21, 1994 with a principal diagnosis of opioid dependence and secondary diagnoses of cocaine and alcohol dependence and depressive disorder.  The Veteran mentioned that he had had previous psychiatric care at the same hospital in 1988 and 1991.  It was noted that the Veteran began using drugs approximately 20 years ago and also exhibited signs and symptoms of depression, as well as a disorder of affect.  A later statement from the Veteran in July 1994, however, shows that he denied any psychiatric history but complained of increased depression and suicidal ideation in April.  An occupational therapy initial assessment notes that the Veteran reported difficulty with recall; it was noted that his memory appeared select.  He also reported difficulty managing his anger.  He had a history of violence and conflict.  The Veteran was discharged from the hospital on July 30, 1994.  A letter associated with the private hospital records from a substance abuse counselor dated in December 1996 also notes that the Veteran had received treatment from August 1995 to February 1997.

A December 2000 VA treatment record reflects that the Veteran reported a history of being unable to complete schooling since 1973.  He also reported symptoms of moderate depression including fatigue, insomnia, and low motivation to complete tasks.  The Veteran suspected that he had had an attention deficit disorder all his life.  He stated that he had suffered from depressive symptoms since the age of five which fluctuated in intensity.  These symptoms were precipitated by "failures," such as poor school performance.   Further, he reported a history of being physically and emotionally abused as a child. He stated that his childhood was unstable and he never knew where his "next meal would be coming from."  The Veteran also reported being diagnosed with PTSD around 1995 or 1998 by VA.  The Board here notes that, according to the May 2010 examination report, VA treatment records dated in 1998 are negative for PTSD and rather reflect that the Veteran reported a life-long history of depression and was diagnosed after clinical testing with a personality disorder.  Returning to the December 2000 VA treatment record, the Veteran did not make any mention of his period of active service, including the in-service automobile accident.  After an examination of the Veteran, the Veteran was diagnosed with dysthymic disorder and an antisocial personality disorder with borderline traits. 

A January 2001 VA treatment record reflects that the Veteran reported difficulty with attention, concentration, memory, and ability to follow through on tasks throughout his adolescence and adulthood. 

A March 2005 VA treatment record reflects that the Veteran's history of violence to self and others included being a victim of childhood physical and possible sexual abuse, gang-related violence during his teens, and being involved in the automobile accident during service.  After examining and interviewing the Veteran, the treating psychiatrist concluded that the Veteran might qualify for a diagnosis of PTSD from childhood antecedents including physical and perhaps sexual abuse.  She also found that the Veteran had a mood disorder secondary to a forty-year history of substance use exacerbated by life circumstances, a personality disorder, a childhood head injury, and possible cognitive problems.  The Veteran was diagnosed with depression and "probable PTSD from childhood antecedents," as well as a personality disorder.  Although the psychiatrist was clearly aware of the in-service car accident, the psychiatrist did not mention the Veteran's automobile accident as a factor that caused or aggravated his current mental health issues, including PTSD. 

At a March 2006 VA examination, the Veteran stated that he did not witness hostilities or combat activity during service and did not serve outside the country.  He described long-standing depression and difficulty sleeping.  His symptoms occurred frequently and were moderate in severity.  The Veteran did not have any post-service stressors.  The examiner diagnosed the Veteran with major depression but did not find evidence to support a diagnosis of PTSD. 

An article submitted by the Veteran reviews a book published by the American Psychological Association, which reflects a finding that motor vehicle accidents are the leading cause of PTSD in the general populations.  The authors further found that many of those who suffered from PTSD who had been in a motor vehicle accident also suffered from depression.  

Another article submitted by the Veteran reflects that psychological disorders, such as depression, can predispose an accident victim to developing PTSD.  The article reflects that the main symptoms of PTSD are, among other things, re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, and symptoms of increased arousal that were not present prior to the trauma.  Next to this passage, the Veteran wrote in a marginal note that for two and a half years he would duck when passing cars on the highway.  The article also states that those who had been in a car accident or experienced other trauma were more likely to suffer from PTSD in subsequent car accidents.  The Veteran noted here in the margin that he had been in a car accident a few months prior to the one at issue.  The article further states that survivors of car accidents in one study developed a fear of driving.  The Veteran noted here in the margin that he stopped driving in 1994 due to thoughts of disaster.  Finally, the article states that in one "particularly severe" case a man still experienced insomnia, gastrointestinal problems, persistent worry, and headaches twelve years after an automobile accident.  The Veteran noted in the margin that he suffered an ulcer at age 35 and colitis or Crohn's disease at age 49.  

A July 2007 VA examination report reflects that after reviewing the claims file and examining the Veteran, the examiner found that the Veteran had major recurrent depression.  His symptoms did not meet the criteria for PTSD because the Veteran did not report behavior or social changes, re-experiencing, or heightened physiological arousal due to service. 

In the March 2010 VA examination report, the examiner reviewed the Veteran's claims file and provided an extensive overview of the medical evidence therein.  Further, apart from the VA treatment records already discussed, the examiner was able to access computerized VA treatment records dated in 1998 showing treatment for depression and difficulty sleeping, as well as diagnoses of a personality disorder.  An October 1998 VA treatment record reflected that symptoms of depression had been present for most of the Veteran's life.  These records did not make mention of the Veteran's period of service.  On interviewing the Veteran, the examiner noted that the Veteran showed no emotion when discussing the in-service automobile accident.  The Veteran stated that he could not remember any difficult dreams, but did have flashbacks of his "past history."  The Veteran stated that he had suffered from depression since he was a child.  

After carefully reviewing the claims file and interviewing and examining the Veteran, the examiner diagnosed the Veteran with bipolar affective disorder with depression and paranoia.  He also found that the Veteran had a sociopathic personality disorder.  It was noted that the Veteran had severe childhood abuse and a family history of addiction and depression.  The Veteran did not show any signs of PTSD related to military service.  The examiner noted that in some VA treatment records (discussed above) there was an indication that the Veteran had childhood onset PTSD from a chaotic environment, deprivation, and severe physical abuse.  However, the Veteran did not show PTSD symptoms during the examination under the DSM-IV criteria.  He did not have behavior or social changes, re-experiencing, or heightened physiological arousal due to service.  The examiner concluded that the Veteran's bipolar disorder and depression were not etiologically related to military service but rather to his early developmental years.  The examiner further found that the automobile accident in service did not constitute a stressor for the Veteran in terms of a diagnosis of PTSD.  The examiner concluded that many of the Veteran's difficulties were related to his personality disorder and a lifelong pattern of maladaptive behavior. 

In an April 2010 VA treatment record, the Veteran reported experiencing heightened anger and vigilance regarding a conflict that his son was having with someone to whom his son owed money.  This was found by the treating provider to be the Veteran's "current crisis."  The Veteran also stated that he was reflecting more frequently and more intensely on issues in his own personal history.  The Veteran was referred to a day hospital program. 

In VA treatment records dated from late April through June 2010 and reflecting treatment at the day hospital program alluded to above, the Veteran began reporting a sense of numbness and "disassociation" of the left arm and psychiatric symptoms relating to the car accident in service as follows. 

In a May 2010 VA treatment record, the Veteran stated that he lost consciousness after a car accident while he was in the military.  He stated that he pulled the surviving passengers from the car with his left hand as his right hand had been injured.  He reported that occasionally he could not feel his left hand or arm and did not recognize it as his own.  He thought this experience might be "psychosomatic." 

In another May 2010 VA treatment record, the Veteran was tearful when he described the accident and stated that he had thoughts of cutting his left arm off to free himself from the guilt of not saving the friend who died in the accident. 

Another May 2010 VA treatment record reflects that the Veteran reported recurring and intrusive thoughts about his in-service car accident.  The Veteran stated that at times he heard an "audible sound" of someone moaning in pain, and that at those times his left arm tended to stiffen up.  The treating VA psychiatrist stated that the Veteran had symptoms of PTSD related to the car accident in service.  The Veteran's symptoms included re-experiencing, intrusive memories, nightmares, intense physical reactions when thinking of the trauma, numbing and avoidance, and poor sleep. 

In additional VA treatment records dated in May 2010, the Veteran continued to describe intrusive memories and other symptoms associated with PTSD related to the car accident. 

A June 2010 VA treatment record reflects that the Veteran's depressive, anxious, and dissociative symptoms appeared to "clearly relate" to the car accident in service, warranting a diagnosis of PTSD and undifferentiated somatoform disorder.  This record was authored by a psychology extern and it seems based exclusively on the Veteran's reported history. 

As previously discussed, the Board primarily relied on the March 2010 examination report in denying the Veteran's claim in January 2011.  However, the Court vacated the Board's January 2011 decision and remanded the matter, pursuant to a joint motion for remand.  The parties to the joint motion determined that the Board should consider whether the March 2010 VA examination adequately addressed whether the Veteran's pre-existing psychiatric conditions were aggravated by service, and to determine whether the motor vehicle accident in service caused or aggravated the current psychiatric conditions.  The joint motion also mentioned that the examiner should address the Veteran's lay evidence of pre-service depression and sleep problems under the correct clear and unmistakable evidence standard, rather than the Board's determination in the decision that the Veteran's self-reported depression and sleep problems constituted "significant" evidence that rebutted the presumption of soundness.

During the interim, the Veteran submitted a private medical opinion from Dr. Maloof, a staff psychiatrist.  Dr. Maloof noted that the Veteran's private attorney had requested a review of the medical and legal records and for him to render an opinion on whether the Veteran's psychiatric condition warranted service connection.  Dr. Maloof noted the findings in the service treatment records, including the motor vehicle accident.  Dr. Maloof noted that the Veteran held himself responsible for the passenger who died in the car accident and that he had had many avoidant and physical symptoms since that time, and had not driven a car since 1994.  Dr. Maloof also noted that a military doctor, Captain Brown, had noted in August 1972 that he would not recommend discharge for the Veteran at that time as the Veteran had been cooperative, understanding, and capable and with a little extra effort his being retained in the Air Force would be a benefit both to him and the Air Force.  The Board notes that the treatment record referenced by Dr. Maloof was in the context of the Veteran's continuing medical problems with his right forearm fracture.  Dr. Maloof found that the Veteran's lateness, Article 15s, and fear around his work situation in the military involving electricity undoubtedly led to his discharge from the service shortly after the car accident.

Dr. Maloof cited to a White House/ USA Freedom Corps report in May 2007, which stated that "Not only are almost half of those in car accidents at a noticeable risk for developing PTSD, but there are other non-symptomatic signs that affect them, like having trouble on the job and in school, maintaining friendships, and not being able to enjoy leisure time."  Dr. Maloof noted that for two and a half years the Veteran would duck when passing cars on the highway and had not driven a car since 1994.  Dr. Maloof further noted that a July 2007 VA evaluation, which noted an Axis I diagnosis of major depression with the criteria for PTSD not being met, indicated that there was no rapport maintained with the Veteran to elicit the PTSD symptomatology, as no other evaluator gave the Veteran such an Axis I diagnosis.

Dr. Maloof went on to note the Veteran's childhood years including witnessing sexual assault by his older brother against his younger brother.  Dr. Maloof also noted that PTSD was not recognized until 1980 and that previous clinicians who had evaluated the Veteran had had various reactions to him.  Dr. Maloof determined that the Veteran had not been cooperative with a man whom he considered was "ogling" him in a sexual manner.   Dr. Maloof listed the current diagnostic criteria for assessing a PTSD diagnosis and determined that the record demonstrated that the Veteran was clearly suffering from PTSD in that he was the driver of a car that crashed and caused injuries to himself and other passengers including the death of one of the passengers.  The Veteran's response had involved intense fear, helplessness, and horror.  Dr. Maloof found that the Veteran's response was not that of an inadequate personality but one who took responsibility for the safety of friends.  Dr. Maloof noted that the Veteran's emotional response was to blame himself for the death of the passenger and that this had led to diagnoses of depressive symptoms, despite therapeutic efforts.  Dr. Maloof also commented that the evaluator who had diagnosed him as having major depression with no PTSD components seemed to be inappropriate, as it was reasonable to claim culpability as a driver of an accident.  Dr. Maloof determined that the Veteran's failure to protect his younger brother when he was a child also was a factor in his guilt but did not qualify as childhood PTSD.

In summary, Dr. Maloof concluded that the Veteran's PTSD was chronic and had lasted well over three months.  Dr. Maloof also determined that the emphasis on childhood sexual abuse and its sequelae had focused on its contribution to a childhood form of PTSD, which did not seem to fit the Veteran's condition.  Dr. Maloof found that the history of parental neglect, gang-related head trauma, drug abuse, physical and sexual abuse, sleep difficulties, and depressive symptoms were more characteristics of various adolescent disorders and did not appear to have a direct and undebatable primary cause for the Veteran's adult PTSD, which clearly was more significant in his symptomatology, as noted in this report.  Dr. Maloof indicated that symptoms occurred soon after the car accident and had only gradually been appreciated by clinicians evaluating and treating the Veteran.  Dr. Maloof stated that he believed the personality disorder diagnosis was a rather routine label used at the time of the Veteran's military service to allow for early discharge with no responsibility owed by the service.  Dr. Maloof also determined that the Veteran's discomfort and lack of attention to his physical and mental state by his superiors seemed to aggravate his behavioral symptoms rather than mitigate them.  The Veteran claimed to be in a "fog" after the accident and unable to attend to his duties, which led to his disciplinary actions supporting his discharge soon after the car accident.  The final diagnosis was Axis I: PTSD, chronic.  It was Dr. Maloof's opinion that based on the records that the Veteran's mental disorder was as likely as not due to his military service.  

The Veteran's attorney submitted argument in August 2012 along with the medical opinion from Dr. Maloof.  The attorney's argument was that notwithstanding the Veteran's pre-service history of childhood neglect, gang-related head trauma, drug abuse, physical and/or sexual abuse, sleeping difficulties, and depression, there was no clear and unmistakable evidence that the Veteran's psychiatric condition existed prior to service and was not aggravated by service.  The attorney noted that even though there was a medical history of depression and sleep problems prior to service, medical history alone did not constitute clear and unmistakable evidence, citing Crowe v. Brown, 7 Vet. App. 238, 246 (1994) in making this argument.  The attorney also questioned whether the Veteran's self-reported history alone could conclusively show that he suffered from a psychiatric condition prior to service.  The attorney further argued that because Dr. Maloof had found that the Veteran's childhood experiences did not appear to have a direct and undebatable primary cause for his PTSD, that this difference of opinion was enough to establish that there was not clear and unmistakable (i.e., undebatable) evidence of a pre-existent diagnosis of PTSD.  Finally the attorney asserted that even if it was presumed that the Veteran's PTSD pre-existed service additional analysis of aggravation needed to be considered as the VA examinations of record assumed without explanation that the Veteran's psychiatric condition was the same at separation as it was when he enlisted into the service, citing Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).

In October 2012, the Board determined that remand was necessary for a supplemental opinion to address whether the Veteran's pre-existing psychiatric conditions were aggravated by service with consideration of whether the motor vehicle accident in service caused or aggravated any psychiatric disorder.

In October 2012, a VA medical opinion was provided.  The examiner noted a review of the claims file including a copy of the October 2012 remand, the findings in May and June 2010 VA treatment records, as well as the findings on the August 2012 private examination report.  In addition, March 2006, July 2007, and March 2010 VA examination reports were carefully reviewed.  The examiner determined that to a reasonable degree of medical certainty the Veteran did not suffer from PTSD and had not met the DSM-IV criteria for PTSD in all examinations by forensic examiners, non-advocates, and non-biased examiners in March 2006,  July 2007, and March 2010, and did not meet the DSM-IV criteria for depression.  All examiners were independent, reviewed all treatment records, and followed the national criteria for compensation and pension.  The examiner further determined that the treatment records did not delineate symptoms when diagnoses of PTSD were made, nor did they delineate them in any manner that would meet the criteria for PTSD.  

With respect to depression, the examiner noted that the Veteran had reported depression since he was 5.  His symptoms included sadness, and he could not recall being happy as a child.  His depression worsened when he was separated from his wife and was diagnosed with hepatitis C and colitis in 2007.  The examiner noted that the Veteran did not report depression again until 1998 when he reported an increase with a history of substance dependence.  The examiner determined that the Veteran's military service occurred too far in the past to have been related to his complaints in 1998.  The examiner also determined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that the Veteran did not report aggravation of any depression until 1998, too far removed from military service to be related.  The examiner further noted that his symptoms of depression began at age 5 and that his childhood precipitants for depression were physical abuse and probable witnessing of sexual abuse when he was living with his grandparents.  The examiner determined that it did not appear that he had any complaints of depressive episodes in the military, and not until 1998.  He also abused heroin and cocaine for about 20 years, and began alcohol abuse in his teens, which was not worsened by military service.  It was noted that the April 1971 induction physical showed he complained of "frequent trouble sleeping, depression and what he felt was an excessive drinking habit."  In the military he was diagnosed as "no evidence of mental status changes, diagnosis of character and behavior disorder of inadequate personality."  A note after the auto accident indicates that he had some difficulty sleeping but no long term effects were noted.  It was also noted that when the Veteran discussed the auto accident in the military when one person died that he showed no emotion, as he was discussing the accident, and did not show any evidence of any DSM-IV criteria related to the accident.

D.  Analysis - PTSD

The primary consideration in addressing the merits of this case is to determine whether the Veteran is presumed sound at entry into service.  With respect to PTSD, there is no diagnosis of PTSD noted on the clinical records at entry into service.  There also is no clear and unmistakable evidence of a pre-existing PTSD diagnosis.  While the Veteran reported a history of depression and sleep problems prior to service, this does not signify clear and unmistakable evidence of a pre-existing diagnosis of PTSD.  None of the subsequent treatment records establish a pre-existing diagnosis of PTSD.  Even though some of the post-service medical records indicate that the Veteran presently has PTSD related to childhood experiences, there is no clear and unmistakable evidence of a diagnosis of PTSD prior to service.  Therefore, with respect to the issue of PTSD, the Veteran is considered sound at entry into service and the primary consideration is whether the Veteran presently has PTSD as result of his military service, primarily the car accident in service.

For the reasons that follow, the Board finds that the Veteran's PTSD is not related to the automobile accident in service. 

Some of the most favorable evidence of record consists of the VA treatment records dated from late April 2010 through June 2010.  Unfortunately, the Board can give very little weight to the Veteran's VA treatment records after April 2010 with regard to whether the Veteran has PTSD or another psychiatric disorder related to service.  In this regard, it is the responsibility of the Board to weigh the evidence, including medical evidence, and to determine where to give credit and where to withhold the same. Evans v. West, 12 Vet. App. 22, 30 (1998).  Pursuant to this duty, the Board may accept one medical opinion and reject others.  Id.  VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  For the following reasons, the Board finds that the VA treatment records dated in May 2010 and June 2010 have little probative value. 

First, the Board finds that the Veteran's reported symptoms and history in these records is not credible.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that whether evidence is credible is a factual determination to be made by the Board; accord Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, for years the Veteran had consistently reported in VA treatment records prior to this time a history of severe childhood abuse, gang-related violence during his adolescence, difficulty staying in school, and drug and alcohol abuse beginning in his teens.  The Veteran made little or no mention of the in-service automobile accident in these records or in the VA examinations conducted in March 2006 and June 2007. 

By contrast, when the Veteran began daily treatment at a VA day hospital program in April 2010, when he began reporting symptoms of PTSD which were related exclusively to the car accident in service.  He also began to state, for the first time, that his left arm hurt whenever he thought of the accident or experienced other stimuli which he associated with the accident.  He made no mention of his history of childhood abuse, drug and alcohol use, or difficulty with school as an adolescent during these sessions.  The Board also finds it significant that the precipitating "crisis" for this treatment, as reflected in the April 2010 VA treatment record discussed above, had nothing to do with thoughts of the car accident or numbness of the left arm but rather with the Veteran's anger toward another man to whom his son reportedly owed money.  In short, given the Veteran's interest in substantiating this claim, and given the fact that the Veteran had never reported similar symptoms for years prior to this time, including in VA treatment records pre-dating the current claim, the Board does not find the Veteran's statements credible in the VA treatment records after April 2010.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether evidence is credible, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony). 

Second, because the Board finds that the Veteran's reported symptoms and history relating to the car accident in the VA treatment records dated in May and June 2010 are not credible, the Board likewise can give very little weight to the diagnoses predicated on this reported history.  The fact that this history is contained in a medical record does not necessarily give it more probative value.  A bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent medical evidence simply because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, in contrast to the previous VA treatment records and examination reports, the diagnoses made in these records do not appear to be based on clinical findings grounded in an examination of the Veteran but rather solely on the Veteran's reported history.  Unfortunately, a physician's opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993). 

In the March 2005 VA treatment record and March 2010 VA examination report, two VA psychiatrists after interviewing and examining the Veteran, as well as taking into account the in-service automobile accident, found that the Veteran's psychiatric problems were not related to this accident but rather to a personality disorder and childhood abuse, among other nonservice-related factors.  Significantly, the psychiatrist who examined the Veteran in March 2010 extensively and carefully reviewed the claims file, including the service treatment records and still did not find that the Veteran's current mental health problems, including PTSD, were caused or aggravated by the in-service automobile accident. 

The Board finds that the March 2005 VA treatment record and March 2010 VA examination report substantially outweigh the VA treatment records dated in May 2010 and June 2010 with regard to the Veteran's mental health issues.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) the Court held that the probative 
value of a medical opinion comes from its reasoning.  Thus, neither a VA medical examination report nor a private medical opinion is entitled to any weight if it contains only data and conclusions.  Id.  The Court also held that a medical opinion could not be discounted solely because the opining physician did not review the claims file (emphasis in original).  Id.  Nevertheless, the Court stated that particular medical evidence contained in a claims file might have significance to the process of formulating a medically valid and well-reasoned opinion.  Id.  The Court explained that the factual premises of a medical opinion are subject to examination, and many of those facts can be found in the information contained in the claims file. Id.  Critical pieces of information from a claimant's medical history can lend credence to the opinion of a medical expert who considers them, and detract from the medical opinions of experts who do not.  Id.   

Here, as the diagnoses in the VA treatment records dated in May 2010 and June 2010 do not take into account the extensive medical history embodied in previous VA treatment records reflecting that the Veteran had suffered from depression since childhood as well as childhood abuse and neglect, as well as the service treatment records showing that the Veteran had been evaluated for a personality disorder prior to the automobile accident, they must be further discounted.  The March 2005 VA treatment record and March 2010 VA examination report, both of which were authored by VA psychiatrists, take into account the Veteran's entire history and are based both on this history and clinical findings made on examination of the Veteran.  Moreover, they are both consistent with VA treatment records and examination reports dating back to 1994 showing that the Veteran had depression and a personality disorder rather than PTSD caused or aggravated by an in-service automobile accident.  The May 2010 and June 2010 VA treatment records stand in stark contrast to over a decade's worth of VA treatment records and examination reports dating back to 1994 consistently showing that the Veteran had life-long depression and personality disorders rather than PTSD or somatoform disorder related to the in-service car accident. 

Thus, for the foregoing reasons, the Board finds that the May 2010 and June 2010 VA treatment records are not reliable and thus provide little support for the Veteran's claim. They are outweighed by other, much more probative and extensive medical evidence of record showing that the Veteran's psychiatric symptoms are not related to the in-service car accident but rather stem from nonservice-related factors. 

The other most favorable evidence in support of the Veteran's claim is the opinion submitted from Dr. Maloof in August 2012.  Dr. Maloof determined that based on a review of the record that the Veteran did have PTSD related to the automobile accident in service, because he had many avoidant and physical symptoms since that time, and had not driven a car since 1994, and for two and half years would duck when passing cars on the highway.  Dr. Maloof's assessment was that the Veteran had been driving a car that had crashed resulting in the death of one of the passengers and that his response had involved intense fear, helplessness, and horror.  Dr. Maloof also determined that the clinicians who had determined that the Veteran did not have PTSD were not able to establish a rapport with him to elicit the symptoms of PTSD.  Dr. Maloof indicated that the evaluator who diagnosed him with major depression and no PTSD components seemed inappropriate, as it was reasonable to claim responsibility as a driver of an accident.  Dr. Maloof further indicated that the experiences in childhood did not result in PTSD.  He assessed that the Veteran's history of parent neglect, gang-related head trauma, drug abuse, physical and sexual abuse, sleep difficulties, and depressive symptoms were more characteristic of various adolescent disorders and did not appear to have a direct and undebatable primary cause of his adult PTSD.  He also indicated that PTSD was not recognized as a diagnosis until 1980 and that personality disorder was routinely used by the military to avoid responsibility for treatment.  

The probative value of Dr. Maloof's opinion is not high, as it is not based on the factual record.  The primary reason why Dr. Maloof finds that the Veteran has PTSD is his response soon after the accident was to experience extreme helplessness, fear, and horror.  However, there is no medical evidence of this in the service treatment records.  Even assuming, arguendo, that the reason there was no evidence of PTSD symptoms in the service treatment records was that the medical help was inadequate, the Veteran underwent a VA examination in June 1973 soon after his discharge and was found to be psychiatrically normal.  It was not until 1994 when the first mention of depression is noted.  At that time the Veteran was seeking help for drug and alcohol dependency and was noting an increase in depression.  He made no mention of any PTSD symptoms or feelings he was having about the car accident in service.  Again, it was not until much later (and after he filed his present service connection claim for PTSD) in April 2005, that the Veteran began to assert that he had PTSD symptoms related to the car accident in service.  Thus, for Dr. Maloof to assess that the Veteran had PTSD based on symptoms he experienced soon after the car accident seems to be based solely on the Veteran's reported history, rather than any factual consideration of what the medical records show in the claims file.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).  An examiner's reliance on a claimant's recitation of his medical history is not an inaccurate factual premise if that recitation is an accurate portrayal of the patient's medical history.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  However, in this case, the Veteran's portrayal of his experiences soon after the motor vehicle accident are not consistent with the record, including the lack of findings in the service treatment records that the Veteran had any PTSD symptoms soon after the car accident, the lack of any psychiatric diagnoses on a VA examination soon after discharge from service, and the fact that it was not until 1994 when the record first shows the Veteran sought treatment for increased depression and drug abuse.

Dr. Maloof also discounts the medical professionals who determined that the Veteran did not have PTSD by stating that this must have been because they did not establish a rapport with the Veteran.  However, this is merely speculation and again, is not based on any medical facts in the record.  There is no indication that the clinicians who determined that the Veteran did not have PTSD had any less understanding of the Veteran's history than Dr. Maloof.  

Dr. Maloof also gives significant weight to the May 2010 VA treatment records in the claims file noting that the Veteran had PTSD; however, as already explained above, the Board gives little weight to these treatment records.  Thus, any weight that Dr. Maloof gives to the May 2010 VA treatment records further undermines the probative value of his opinion.

The Board also finds it significant that in October 2012 a VA examiner reviewed all of the medical opinions of record, including that of Dr. Maloof, and determined that the Veteran did not meet the DSM-IV criteria for PTSD.  Specifically the examiner determined that there were no behavioral, social changes, re-experiencing, heightened physiological arousal due to service; and the Veteran's claimed stressor was not adequate to support a diagnosis of PTSD.  The examiner noted that when the Veteran discussed the auto accident in the military when one person died he showed no emotion as he was discussing the accident, and did not show any evidence of any DSM-IV criteria related to the accident.  The examiner also noted that treatment records did not delineate symptoms to support a diagnosis of PTSD, nor did they delineate in any manner any of the criteria for a PTSD diagnosis.

In weighing the probative values of the private medical opinion in August 2012 and the VA medical opinion in October 2012, the Board assigns a higher probative value to the latter, as the VA examiner was fully informed of the pertinent medical history, including the findings in the service treatment records and post-service treatment records, in addition to the various medical opinions of record.  The examiner also provided a fully articulated opinion that the Veteran did not have PTSD with the rationale being that the medical treatment records did not indicate that he exhibited symptoms of PTSD, as he did not demonstrate emotion when he had communicated the car accident incident in service, and that the treatment records noting PTSD did not show the symptoms of PTSD to support this diagnosis.  As the October 2012 VA opinion was fully informed, and the opinion was fully articulated and based on a well-reasoned rationale, the Board assigns a high probative value to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). 

The Board also has considered the assessment by Dr. Maloof that the Veteran does have PTSD related to the motor vehicle accident in service but his opinion is significantly undermined by the fact that the opinion does not seem to be based entirely on factual information in the file.  Dr. Maloof indicated that the Veteran's response to the accident involved intense fear and horror and helplessness, but it is not clear where he got this information.  The service treatment records are negative for any PTSD symptoms and there is no post-service evidence of depression until 1994.  Therefore, Dr. Maloof's assessment appears to be based entirely on the Veteran's reported history.  Dr. Maloof also mentions the Veteran's reports of not driving since 1994 and ducking when passing cars on the freeway but does not also address the fact that the Veteran has a long-standing history of alcohol and drug abuse since 1994 and that the medical records do not reflect any symptoms of PTSD until 2005.  Finally, Dr. Maloof's assessment that the clinicians who determined the Veteran did not have PTSD was due to the fact that they did not establish a rapport with the Veteran is mere speculation, as there is no indication that this is reflect in the medical records.  Therefore, the Board does not find that Dr. Maloof's assessment that the Veteran has PTSD has any significant probative value.

Unfortunately, the article submitted by the Veteran reviewing a book published by the American Psychological Association also has little probative value.  The article reflects a finding that motor vehicle accidents are the leading cause of PTSD in the general populations, and that those who suffered from PTSD who had been in a motor vehicle accident also suffered from depression.  However, the article is too general in nature to support a finding that the Veteran's PTSD or depression was caused by the car accident in service.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this regard, the mere fact, according to the book reviewed in this article, that car accidents are a leading cause of PTSD among the general population cannot lead to a finding that in this particular case the Veteran's car accident caused or contributed to his PTSD or depression or even that it was likely to have done so.  Rather, there must be evidence specific to the facts of the Veteran's case that provides support for such a relationship.  Indeed, the Court has held that a medical article or treatise can constitute probative evidence if it is combined with an opinion of a medical professional.  Sacks, 11 Vet. App. at 317. However, there is no competent medical opinion of record by a medical professional applying this article to the facts of the Veteran's case.  Consequently, the Board finds that this article has little probative value. 

The second article submitted reflects that psychological disorders, such as depression, can predispose an accident victim to developing PTSD.  The article also reflects that the main symptoms of PTSD are, among other things, re-experiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, and symptoms of increased arousal that were not present prior to the trauma.  The Veteran made notes in the margin as to how the article applied to his case.  This article provides somewhat more support for the Veteran's claim than the article discussed in the preceding paragraph as the Veteran has shown how the article relates to the specific facts of his case.  However, there must still be competent and credible medical evidence showing that the Veteran currently has PTSD related to the automobile accident in service.  The fact that in the first few years after the accident the Veteran would duck when passing cars on the highway does not show that the Veteran currently has such fears.  As discussed, the medical evidence does not support the assertions that he experienced PTSD symptoms soon after the accident, and does not reflect treatment until 1994 when the Veteran sought help for drug and alcohol abuse and also reported symptoms of increased depression.  

The statement submitted from the Veteran's daughter reflects her assertion that the Veteran had told her that the Air Force never questioned his mental health prior to the car accident.  However, the Board notes that, as discussed above, the Veteran had in fact been seen for a mental health evaluation in June 1972, which was before the July 1972 car accident.  At that time, he was diagnosed with a character and behavior disorder and an "inadequate personality."  Thus, contrary to the assertion by the Veteran's daughter, the Veteran's possible mental health issues, including his wish to be discharged, were noted prior to the accident.  

At the September 2009 Board hearing although the Veteran stated that after the in-service automobile accident, he began seeing a psychiatrist regularly on base, the Veteran's service treatment records are negative for psychiatric treatment after the automobile accident.  The Veteran stated that at that time his superiors felt that "something was missing" or that he "was just not functioning right."  When the Veteran was asked whether his superiors had noticed a change in behavior or problems with performance on the job, the Veteran stated that he was issued an Article 15 for being late.  The Board here notes that the Article 15 was issued prior to the automobile accident.  

After carefully reviewing the record, the Board finds that service connection is not warranted for PTSD.  The Board notes that a personality disorder or mental deficiency as such is not a disease or injury within the meaning of applicable legislation and thus does not constitute a disability for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Thus, to the extent the Veteran's psychiatric problems are attributable to a personality disorder, which was diagnosed in service in June 1971 and continues to be diagnosed in the VA treatment records and examination reports, service connection cannot be granted.  See id.  

With regard to PTSD, the Board has considered the statements by the Veteran and his daughter asserting that he has PTSD and that it is etiologically related to the automobile accident in service.  However, while the Veteran and his daughter are competent to provide statements and testimony regarding the history of the Veteran's symptoms, including his reported fear of driving, neither has been shown to have the medical training or expertise to make a medical determination as to whether the Veteran has PTSD or whether it was caused by the in-service automobile accident.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Such a determination is medical in nature because it is too complex to be made based on lay observation alone.  See, e.g., Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Because the Veteran and his daughter have not been shown to have such medical expertise, their lay opinion as to whether there is a relationship between the Veteran's PTSD and the automobile accident in service is not competent medical evidence and therefore is not probative with respect to this issue.  See id.   

The Board has also considered the statements by the Veteran and his daughter regarding his difficulties with driving after the accident as well as the fact that he stopped driving altogether in 1994.  While this may be the case, there must still be competent, probative, and reliable medical evidence showing that the Veteran currently has PTSD or a clinically diagnosed psychiatric disorder caused or aggravated by the automobile accident in service.  In this regard, that the Veteran may have had trouble driving in the first few years after the accident or even as recently as 1994 (assuming he stopped driving for that reason) does not indicate that the Veteran has had such difficulties or a current psychiatric disorder related to the car accident during the pendency of this claim.  By the same token and as discussed above, the articles submitted by the Veteran showing a relationship between PTSD and automobile accidents are not sufficient by themselves to establish that the Veteran currently has PTSD related to the in-service automobile accident.  There must be specific findings made in this regard by a medical professional.  See Sacks, 11 Vet. App. at 317; Beausoleil, 8 Vet. App. at 463. 

Here, for the reasons discussed above, the VA treatment records dated in May 2010 and June 2010 reflecting diagnoses of PTSD and somatoform disorder related to the in-service car accident do not constitute reliable evidence and therefore have little probative value.  Among the reliable medical evidence of record, PTSD has only been tentatively diagnosed in a March 2005 VA treatment record.  The VA examinations dated in March 2006, July 2007, and March 2010 all reflect that the Veteran was found not to have PTSD.  Based on the March 2005 VA treatment record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has this disorder and therefore the Veteran is entitled to the benefit of the doubt.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  However, the psychiatrist who tentatively diagnosed the Veteran with PTSD in the March 2005 VA treatment record attributed the Veteran's PTSD to childhood abuse and not to the automobile accident in service, notwithstanding the fact that the psychiatrist was aware of this accident.  This treatment record outweighs the statements made by the Veteran and his daughter, as well as the articles submitted by the Veteran, because it was made by a medical professional and is based on the specific facts of the Veteran's case. 

Moreover, the psychiatrist who examined the Veteran in March 2010 concluded after carefully reviewing the claims file-which included the Veteran's and his daughter's statements regarding his purported fear of driving-and interviewing the Veteran that the Veteran did not have PTSD and that the automobile accident in service did not cause or aggravate his current mental health problems.  Rather, the examiner found that many of the Veteran's difficulties were related to his personality disorder and a lifelong pattern of maladaptive behavior. 

The Board also notes that although the Veteran and his daughter have asserted that he was seen for mental health evaluations during service after the automobile accident, the service treatment records reflect that the Veteran's mental health evaluations occurred prior to the automobile accident.  There is simply no evidence in the service treatment records of an acquired psychiatric disorder, to include PTSD.  Rather, they only reflect that the Veteran was found to have a personality disorder. 

For the reasons noted above, the Board also assigns little probative value to the opinion of Dr. Maloof that the Veteran has PTSD related to his military service.

Thus, as the only competent and reliable evidence of PTSD is found in the March 2005 VA treatment record, which shows that PTSD was found to be caused by childhood trauma, the Board finds that the preponderance of the evidence is against a relationship between PTSD and the Veteran's period of service, to include the in-service automobile accident.  See 38 C.F.R. §§ 3.303, 3.304.

E.  Analysis - Depression

With regard to depression, the Board finds that although the presumption of soundness applies because there were no clinical findings of a psychiatric disorder at entry, the clear and unmistakable evidence shows that the Veteran's depression pre-existed service and was not aggravated therein  See 38 C.F.R. § 3.304(b)(1). 

The Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran's depression pre-existed service and was not aggravated by service.  In the April 1971 report of medical history, the Veteran indicated that he had a history of depression and sleep problems prior to service.  While the Veteran's reported history does not constitute a notation of a medical condition at entrance into service, it constitutes clear and unmistakable evidence that the Veteran had depression and sleep problems prior to service.  See 38 C.F.R. § 3.304(b)(1); see also Doran, 6 Vet. App. at 286.  Moreover, in the Veteran's post-service VA treatment records and examination reports, he has consistently reported a history of depression since he was a child.  See, e.g. September 1998 VA treatment record (symptoms of depression had been present for most of the Veteran's life); December 2000 VA treatment record (Veteran reported a history of depressive symptoms since the age of five); March 2010 VA examination report (Veteran reported suffering from depression since he was a child). Accordingly, the Board finds that the clear and unmistakable evidence establishes that the Veteran's depression pre-existed service. See id.   

The Board notes that the Veteran's attorney has argued that medical history alone does not constitute clear and unmistakable evidence that a current medical condition pre-existed service; and that such a determination requires independent medical evidence, citing to Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The Board notes that in Crowe the issue was whether the Veteran's reported history of asthma prior to service with no recurrence constituted clear and unmistakable evidence of a pre-existing asthma diagnosis.  The Court determined that the Board had not addressed the issue of clear and unmistakable evidence of a pre-existing disability in that case and that a medical opinion would be necessary to resolve the issue.  Id.  However, the case presently being addressed is different in that the Veteran reported a history of sleep problems and depression with no indication that they had resolved.  The Veteran's statements and subsequent medical treatment records consistently note ongoing symptoms of depression, rather than depression that was acute or that had previously resolved prior to service.  Therefore, this case is not directly in line with the facts addressed in Crowe.  

Moreover, as discussed above, the record does in fact contain at least one medical assessment that the Veteran's depression clearly and unmistakably pre-existed service from the VA examiner in October 2012.  The opinion was based on review of the medical records and the Veteran's statements that he had suffered from depression since he was 5 with the precipitants for depression being physical abuse and probable witnessing of sexual abuse.  Again, the service treatment records note at entry that the Veteran reported in the April 1971 report of medical history that he had a history of depression and sleep problems prior to service.  The Board again notes that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a pre-service history of medical problems during inservice clinical examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Veteran's attorney also argued that the medical opinion from Dr. Maloof that the Veteran did not have PTSD prior to service undermined the clear and unmistakable evidence standard, as it was debatable whether or not the Veteran had pre-existing PTSD.  However, as noted in the discussion above, the Board has never found that the Veteran had PTSD prior to service.  As far as the issue of PTSD is concerned, the Veteran is considered sound at entry into service, as it was not mentioned at entry into service.  Dr. Maloof does not address whether the Veteran's depression pre-existed service; and in fact, Dr. Maloof does not diagnose the Veteran with depression, only with PTSD.  Therefore, his opinion has no bearing on the issue of whether there is clear and unmistakable evidence of a pre-existing depression diagnosis prior to service, or whether the depression clearly and unmistakably was not aggravated by service.

Further, the Board finds that the clear and unmistakable evidence shows that the Veteran's depression was not aggravated by service.  Although the Veteran has maintained the car accident in service aggravated his depression, contrary to the assertions by the Veteran and his daughter that concerns about the Veteran's psychiatric health emerged after the car accident in service, the Veteran in fact was seen for mental health issues prior to the July 1972 accident.  In this regard, the Veteran was seen in June 1971 when he expressed concern about working with electricity in the heat shop.  The Veteran was found to have a situational reaction and did not have a neurosis or psychosis.  Significantly, the June 1972 medical evaluation reflects that the Veteran was seen for a psychiatric consultation when he expressed a wish to be discharged from service.  At that time, the examiner found no evidence of neurosis, psychosis, or organic brain disease.  Rather, the Veteran was diagnosed with a character and behavior disorder and an "inadequate personality."  After the July 1972 accident, there are no service treatment records reflecting mental health treatment for the Veteran.  Rather, the August 1972 examination report reflects that the Veteran was found to have a personality disorder as suggested by the fact that the June 1972 mental health evaluation was attached to this report.  No other psychiatric problems were noted in this report.  The August 1972 examination report does reflect that the Veteran reported difficulty sleeping after the car accident.  However, as noted above, the Veteran reported a history of difficulty sleeping prior to service in the April 1971 report of medical history.  

Moreover, while the Veteran may have been deeply affected by the automobile accident and had difficulty sleeping for some time thereafter, this alone, without more, does not show that the Veteran's pre-existing depression was permanently aggravated by the automobile accident or otherwise aggravated by service.  At most, it shows that the Veteran had been affected for some time by the car accident.  In sum, the service treatment records and examination reports do not show that the Veteran suffered from depression during service. 

Further, the Veteran's post-service treatment records and examination reports overwhelmingly show that the Veteran's depression was not incurred in or aggravated by service but rather had been present since he was a child, as discussed above.  As noted above, the Veteran consistently reported that he had a history of depression and difficulty concentrating or completing schooling since childhood.  Although the Veteran stated that he sought VA treatment in the 1970s for his psychiatric disorders, these records are not obtainable.  Also, the Veteran was seen on a VA examination in June 1973 and was found to be psychiatrically  normal.  The record shows the first treatment for depression was in 1994 at which time the Veteran also sought treatment for substance abuse and complained of recent increased depression.  The March 2005 VA treatment record reflects that the Veteran had a mood disorder secondary to a forty-year history of substance use exacerbated by life circumstances, a personality disorder, a childhood head injury, and possible cognitive problems.  The Board finds it significant that this psychiatrist knew of the Veteran's in-service automobile accident and still attributed his mental health issues to other, nonservice-related causes. 

Moreover, in the March 2010 VA examination report, the examining psychiatrist concluded that the Veteran's bipolar disorder and depression were not etiologically related to military service but rather to his early developmental years.  A finding that the Veteran's bipolar disorder and depression were not etiologically related to service also indicates that they were not aggravated in service.  This examination report is especially probative as it was authored by a psychiatrist who carefully reviewed and discussed the service treatment records and post-service treatment records in the file as well as interviewed and examined the Veteran.  Significantly, the examiner's findings are consistent with the findings by the psychiatrist who examined the Veteran in March 2005 and who found that the Veteran's psychiatric problems were related to childhood trauma and a personality disorder.  

The VA examiner in October 2012 also determined that the Veteran's depression that clearly and unmistakably pre-existed service was not clearly and unmistakably aggravated by service.  The examiner determined that the Veteran's childhood precipitants for depression were physical abuse and probable witnessing of sexual abuse when he was living with his grandparents.  He also abused heroin and cocaine for about 20 years, and began alcohol abuse in his teens, which was not worsened by military service.  The examiner also based his opinion on the fact that the Veteran only started complaining that his depression had increased in 1998, which was too far removed from the military to be related.  Even though the record actually shows he first started complaining that his depression had increased in 1994, the Board does not find that this 4-year discrepancy is enough to undermine the probative value of the October 2012 opinion.  The examiner also noted that it did not appear that the Veteran had complaints of depression in the military.  It was noted that the April 1971 induction physical showed he complained of "frequent trouble sleeping, depression and what he felt was an excessive drinking habit."  In the military he was diagnosed as "no evidence of mental status changes, diagnosis of character and behavior disorder of inadequate personality."  A note after the auto accident indicates that he had some difficulty sleeping but no long term effects were noted.  In addition the examiner noted that it had been reported that the Veteran showed no emotion as he was discussing the accident and did not show any evidence of any DSM-IV criteria related to the accident.  Therefore, the October 2012 examiner offered an opinion based on a review of the relevant information with a well-reasoned rationale.

In addressing the Board's August 2012 remand, the October 2012 examiner also addressed the previous opinions of record and commented that the only non-biased and independent examinations were conducted by the VA examiners in March 2006, July 2007, and March 2010, who determined that the Veteran did not meet the DSM-IV criteria for depression.  The examiner seemed to be saying indirectly that the findings in the May through June 2010 VA treatment reports and the August 2012 private examination report were not conducted by non-advocates and non-biased examiners.  Therefore, the October 2012 examiner addressed the Board's remand directive to attempt to reconcile all of the medical opinions of record and gave more weight to the opinions that were based on medical evidence of record and provided a reasoned rationale for the opinions. 

The Board concludes that the March 2005 VA treatment record, March 2010 VA examination report, and October 2012 VA examination report in conjunction with the Veteran's service treatment records, which are negative for diagnoses or treatment for depression or any other acquired psychiatric disorder, constitute clear and unmistakable evidence that the Veteran's depression pre-existed service and was not aggravated thereby. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  There is no competent or credible evidence showing that the Veteran's depression manifested or increased during service.  Thus, service connection is not warranted for depression or bipolar disorder.  See 38 C.F.R. § 3.303, 3.304. 

F.  Conclusion

The Board does not doubt that the Veteran was deeply affected by the automobile accident in which he was involved during service.  However, there must still be competent and credible evidence to support a finding that it is at least as likely as not that the Veteran has a current psychiatric disorder related to that accident.  For the reasons discussed above, the Board finds that such evidence has not been presented in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD and depression, must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

 
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


